Citation Nr: 0211698	
Decision Date: 09/11/02    Archive Date: 09/19/02

DOCKET NO.  97-15 371	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a right hip, right 
foot, and right leg disorders.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Associate Counsel


REMAND

The veteran served on active duty from October 1963 to 
January 1965.

This matter is before the Board of Veterans' Appeals (Board) 
from a November 1996 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
which denied the claims.

On his April 1997 VA Form 9, Appeal to the Board, the veteran 
indicated he wanted a Travel Board hearing in conjunction 
with his appeal.  However, an August 1998 Report of Contact 
reflects that he was informed of the option of having a 
hearing before a Decision Review Officer (DRO), and that he 
responded that he might want that option, but reserved his 
right to a Travel Board hearing if the case was not resolved.  
Later in August 1998, a statement from the veteran's 
representative stated that the VA Form 9 was 
changed/amended/clarified to read that the veteran wanted a 
local hearing in front of a local hearing officer.  Such a 
hearing was held in November 1999.  At this hearing, the 
veteran was advised that he could still have a hearing before 
a Member of the Board, but that such a hearing was not 
required.  In addition, the veteran was sent correspondence 
in June 2002 which, among other things, informed him that he 
could request a hearing at the Board, and that such a request 
should be made directly to the Board.

Based on the foregoing, the Board found that it was unclear 
whether the veteran still desired a hearing before a Member 
of the Board.  Accordingly, correspondence was sent to the 
veteran in August 2002 requesting clarification of his 
hearing request, and he responded later that month that he 
still desired a Travel Board hearing.

Since Travel Board hearings are scheduled by the RO (See 38 
C.F.R. § 20.704(a) (2001)), this case is REMANDED for the 
following action:

The RO should schedule the veteran for a 
hearing before a Member of the Board.  A 
copy of the notice to the veteran of the 
scheduling of such a hearing should be 
placed in the record.

After the veteran has been accorded an opportunity to present 
testimony at a Travel Board hearing, the case should be 
returned to the Board for further appellate consideration, if 
in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




